473 So. 2d 1132 (1985)
Ex parte STATE of Alabama.
(In re Randy Ray BENSON v. STATE of Alabama).
84-539.
Supreme Court of Alabama.
June 21, 1985.
Charles A. Graddick, Atty. Gen. and Alice Ann Boswell, Asst. Atty. Gen., for petitioner.
Bryce U. Graham, Tuscumbia, for respondent.
PER CURIAM.
On preliminary consideration, we granted the State's petition for writ of certiorari because, under the facts as presented by the petition pursuant to A.R.A.P. 39(k), it appeared that the Defendant may have waived his right to arraignment. Our careful review of the record, however, reveals that the Court of Criminal Appeals correctly concluded that Defendant raised this issue during trial and that the trial court's subsequent erroneous reference to the Defendant's plea of guilty without further objection did not constitute a waiver of his procedural right to be furnished a copy of the complaint against him and his concomitant right to plead thereto. Code 1975, § 12-22-114; Rule 16.1, Alabama Rules of Criminal Procedure.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.